Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00707-CV

                                    Stephen WELLINGTON,
                                            Appellant

                                                 v.

                                  Carrie Lynn WELLINGTON,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-1769-CV
                          Honorable Robin V. Dwyer, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s August 10, 2016 order
denying appellant’s Motion to Declare Order Void is AFFIRMED.

       We ORDER that appellee, Carrie Lynn Wellington, recover her costs of this appeal from
appellant, Stephen Wellington.

       SIGNED January 24, 2018.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice